PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Patil et al.
Application No. 16/707,825
Filed: December 9, 2019
For: HIGH EFFICIENCY SIGNALING

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition, filed March 17, 2022, to revive the above-identified application under the provisions of 37 CFR 1.137(a).  

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration.  A Notice of Abandonment mailed December 30, 2021.  On January 3, 2022, a petition under 
37 CFR 137(a) was filed; however, the petition was dismissed in decision mailed March 2, 2022. 

It is noted that the petitioner has resubmitted with the renewed petition $2,100.00 petition fee on 
March 17, 2022. A renewed petition does not require another petition fee when the petition fee has been previously submitted. Therefore, the $2,100.00 petition fee submitted on March 17, 2022, is unnecessary and per authorization by practitioner, it will be credited to petitioner deposit account.
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of an executed declaration and the ADS; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.  

In view of the accompanying petition to withdraw from issue and request for continued examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1058.  


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions